Name: Commission Regulation (EC) No 2865/2000 of 27 December 2000 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95, (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade policy;  animal product
 Date Published: nan

 Avis juridique important|32000R2865Commission Regulation (EC) No 2865/2000 of 27 December 2000 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95, (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94 Official Journal L 333 , 29/12/2000 P. 0006 - 0008Commission Regulation (EC) No 2865/2000of 27 December 2000amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95, (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2851/2000 of 22 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Republic of Poland and repealing Council Regulation (EC) No 3066/95(1), and in particular Article 1(4) thereof,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(2), as last amended by Regulation (EC) No 1516/96(3), and in particular Article 22 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(4), as last amended by Commission Regulation (EC) No 2916/95(5), and in particular Article 22 thereof,Whereas:(1) Commission Regulation (EC) No 1899/97 of 29 September 1997 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulations (EC) No 1727/2000, (EC) No 3066/95, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94(6), as last amended by Regulation (EC) No 2704/2000(7), lays down the rules for applying the arrangements provided for in the Europe Agreements in the poultrymeat and egg sectors. It requires amendment as a result of the provisions on poultrymeat and egg products adopted by Regulation (EC) No 2851/2000 as regards Poland.(2) To restrict any trade problems which may arise during a transitional period as a result of the simultaneous existence of two different management methods for certain tariff quotas in the poultrymeat sector - management by quarterly import licences and management according to the "first come, first served" principle in accordance with Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93(8), as last amended by Regulation (EC) No 2787/2000(9), - importers should be offered the opportunity to cancel licences and have the relevant securities released.(3) A deadline should be set for cancellation applications to allow a reasonable period for importers to submit them.(4) This Regulation should be applied from 1 January 2001 in parallel with Regulation (EC) No 2851/2000.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1899/97 is amended as follows:1. The title of the Regulation is replaced by the following:"[...] laying down rules for the application in the poultrymeat and egg sectors of the arrangements under the Europe Agreements with central and eastern European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94."2. In Article 1, the first paragraph is replaced by the following:"All imports into the Community under the arrangements provided for by Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 of products covered by Annex I to this Regulation shall be subject to presentation of an import licence."3. Article 2 is replaced by the following text:"Article 2The quantities referred to in Article 1 shall be staggered as follows for each period specified in Annex I:- 1 July to 30 September: 25 %,- 1 October to 31 December: 25 %,- 1 January to 31 March: 25 %,- 1 April to 30 June: 25 %."4. Part B of Annex I is replaced by Annex I to this Regulation.Article 2The quantities available for applications in the period 1 January to 31 March 2001 are fixed in Annex II to this Regulation.Article 31. For import licences issued under Regulation (EC) No 1899/97 for groups 12, 14, 15 and 16 as referred to in Part B of Annex I to Regulation (EC) No 1899/97 as it was prior to the entry into force of this Regulation which were applied for between 1 and 10 July 2000 and between 1 and 10 October 2000, holders may, before 31 March 2001, request cancellation of the licences and release of the securities.2. Member States shall inform the Commission before the end of the following month of the monthly volume of cancelled licences for each of the above groups, specifying the period of the applications.Article 4This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 332, 28.12.2000, p. 7.(2) OJ L 282, 1.11.1975, p. 49.(3) OJ L 189, 30.7.1996, p. 99.(4) OJ L 282, 1.11.1975, p. 77.(5) OJ L 305, 19.12.1995, p. 49.(6) OJ L 267, 30.9.1997, p. 67.(7) OJ L 311, 12.12.2000, p. 27.(8) OJ L 253, 11.10.1993, p. 1.(9) OJ L 330, 27.12.2000, p. 1.ANNEX I"B. Products originating in PolandDuty applicable: 20 % of MFN>TABLE>"ANNEX II>TABLE>